Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 05, 2019

The Court of Appeals hereby passes the following order:

A19A2357. MELVIN HARRIS v. THE STATE.

      A DeKalb County jury found Melvin Harris (a/k/a Melvin Parks) guilty of rape,
two counts of aggravated assault, and possession of a firearm by a convicted felon.
We affirmed Harris’s convictions on appeal. Harris v. State, 283 Ga. App. 374 (641
SE2d 619) (2007). In 2015, Harris filed a “Motion to Vacate Void and Illegal
Sentences,” in which he argued that he was improperly sentenced as a recidivist. The
trial court denied the motion, and we dismissed Harris’s direct appeal from the
judgment. See Case No. A16A1381 (dismissed July 15, 2016). In 2016, Harris
challenged his sentence again on the same ground in the trial court, and we again
dismissed his appeal from the trial court’s order on the ground that it was barred by
res judicata. See Case No. A18A0438, A18A0439 (dismissed December 21, 2017).
In the instant appeal, Harris appeals from the trial court’s denial of his motion for
resentencing and his extraordinary motion for new trial.         We, however, lack
jurisdiction.
      As previously decided, our rulings in the prior cases act as res judicata with
regard to Harris’s attempt to challenge his sentence. See Norris v. Norris, 281 Ga.
566, 567-568 (2) (642 SE2d 34) (2007); see also Echols v. State, 243 Ga. App. 775,
776 (534 SE2d 464) (2000) (“It is axiomatic that the same issue cannot be relitigated
ad infinitum. The same is true of appeals of the same issue on the same grounds.”).
To the extent that Harris challenges the denial of his extraordinary motion for new
trial, an appeal from an order denying an extraordinary motion for a new trial must
be initiated by filing an application for discretionary review. OCGA § 5-6-35 (a) (7),
(b); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). “Compliance
with the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Harris’s failure to follow
the discretionary appeal procedure deprives us of jurisdiction over this direct appeal,
which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/05/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.